977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin SLADE, Plaintiff-Appellant,v.Don MARCHIO, Parole/Probation Officer, Virginia Departmentof Corrections, Defendant-Appellee.
No. 92-6849.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 22, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Calvin Slade, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Calvin Slade appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Slade v. Marchio, No. CA-92-544 (E.D. Va.  July 21, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Slade's motion to recuse the district court judge